Only two alleged errors are urged in this court for a reversal of this judgment: (1) That *Page 469 
the verdict and judgment are contrary to the evidence; (2) that there is a fatal variance between the allegations of the information and the proof.
The second assignment of error was not urged in the court below, and is not one of the grounds for reversal presented in the petition in error. It is unnecessary, therefore, to consider same, except to say that it is not a matter that goes to the jurisdiction of the court, nor do we think same of such merit as to require a reversal of this judgment if it had been properly presented.
The evidence is conflicting. This court is not authorized to substitute its judgment on a question of fact for that of the jury. Suffice it to say that there is evidence in the record which, if believed by the jury, is amply sufficient to authorize a conviction of the crime charged.
For the reasons stated, the judgment is affirmed.